         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MUNIR AHMED,

                Petitioner,

       v.                                             20-CV-395 (JLS)

 WILLIAM P. BARR, CHAD F. WOLF,
 LEE BOWES, MICHAEL T. PHILLIPS,

                Respondents.


                               DECISION AND ORDER

       Petitioner Munir Ahmed, a citizen of Pakistan, commenced this habeas

corpus proceeding under 28 U.S.C. § 2241 on April 4, 2020. Dkt. 1. Ahmed also

filed a motion for a temporary restraining order (“TRO”). Dkts. 1, 6. In these

filings, Ahmed seeks an order from this Court staying his removal until the Board

of Immigration Appeals (“BIA”) resolves his pending motions to reopen and for stay

of removal. Dkt. 1, at 12.

       For the following reasons, the petition is dismissed for lack of subject matter

jurisdiction.

                                  BACKGROUND

I.     Factual Background

       Ahmed is a citizen of Pakistan who first entered the United States in April

2003 without inspection. Dkt. 1, at 3 ¶ 9. He traveled to Pakistan in 2011. Dkt. 1,
        Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 2 of 9




at 3 ¶ 9. Upon returning to the United States, Ahmed filed an affirmative

application for asylum in 2012. Dkt. 1, at 4 ¶¶ 9-10.

      Removal proceedings began on July 9, 2015. Dkt. 10, at 1. Ahmed sought

relief from removal under Section 241(b)(3) of the Immigration and Nationality Act

(“INA)”), 8 U.S.C. § 1231(b)(3), Section 208(a) of the INA, 8 U.S.C. § 1158(a), and

the Convention against Torture. Dkt. 1, at 4, ¶ 10; Dkt. 10, at 2.

      On November 28, 2016, the immigration judge (“IJ”) denied Ahmed’s relief,

based on an adverse credibility finding, and ordered him removed. Dkt. 1, at 4 ¶ 11;

Dkt. 10 (Exh. A). Ahmed filed a timely appeal to the BIA, which was dismissed on

August 18, 2017. Dkt. 1, at 4 ¶ 11. Ahmed filed a Petition for Review with the

Second Circuit, which was dismissed on July 24, 2019. Dkt. 1, at 4 ¶ 11. The

Second Circuit held that the IJ did not err in the adverse credibility finding. Dkt.

10, at 2. Ahmed moved for a rehearing with the Second Circuit, which was denied

on September 6, 2019. Dkt. 1, at 4 ¶ 11. DHS subsequently detained Ahmed on

November 8, 2019; he has been in detention since that date. Dkt. 1, at 4 ¶ 11.

      On January 2, 2020, Ahmed filed a motion to reopen his immigration removal

proceedings with the BIA based on changed country conditions. Dkt. 1, at 4 ¶ 12.

Ahmed also filed a motion for stay of removal with the BIA. Dkt. 1, at 4 ¶ 12. The

basis of this motion to reopen is Ahmed’s recent conversion from a Sunni Sect to a

Shia Sect of Islam on October 20, 2019: Ahmed alleges threats to his family and

that his conversion means he will be subject to death if he returns to Pakistan,

where Shia Muslims are experiencing increased violence and persecution after the


                                          2
         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 3 of 9




U.S. troop withdrawals from Afghanistan. Dkt. 1, at 5-6 ¶¶ 16-24. These motions

remain pending before the BIA. Dkt. 10, at 4.

II.   Procedural History

      Ahmed filed the instant petition on April 2, 2020, as well as a motion for a

temporary restraining order. Dkts. 1, 6. Ahmed’s petition does not purport to

challenge his detention; instead, Ahmed asks this court to bar his removal pending

the BIA’s adjudication of his motion to reopen based on changed country conditions.

Dkt. 1, at 6-7 ¶ 26.

      Following confirmation from Respondents (hereinafter “the Government”)

that Ahmed’s removal was not imminent, this Court ordered an accelerated briefing

schedule on Ahmed’s motion for a TRO. Dkt. 8. The Government filed an answer in

opposition to the motion for a TRO and moved to dismiss on April 14, 2020. Dkt. 9.

In light of the Government’s response, this Court decided to consider the motion for

a TRO and motion to dismiss simultaneously. Dkt. 11. Ahmed responded to the

Government’s answer and motion on May 8, 2020. Dkt. 12.


                                   DISCUSSION

I.    Jurisdiction

      As a threshold matter, this Court must determine whether it has jurisdiction

over this action. The Government argues for dismissal on the basis that 8 U.S.C. §

1252(a)(5) and 8 U.S.C. § 1252(g) strip this court of jurisdiction to stay Ahmed’s

removal. Dkt. 10, at 1. Ahmed disagrees and argues that this interpretation of 8




                                          3
         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 4 of 9




U.S.C. § 1252(a)(5) and 8 U.S.C. § 1252(g) would violate the Suspension Clause of

the U.S. Constitution, Art. I, § 9, cl. 2. Dkt. 1, at 7 ¶ 28.

       The REAL ID Act of 2005 mandates that judicial review of all

administratively final orders of removal take place exclusively in the courts of

appeals: “[n]otwithstanding any other provision of the law (statutory or

nonstatutory)…a petition for review filed with an appropriate court of appeals in

accordance with this section shall be the sole and exclusive means for judicial

review of an order of removal entered or issued under any provision of this chapter.”

8 U.S.C. § 1252(a)(5). This provision “clearly preclude[s] [a] district court’s

entertaining of a direct challenge to a removal order.” Delgado v. Quarantillo, 643

F.3d 52, 55 (2d Cir. 2011). In Delgado, the Second Circuit held that prohibition

“applies equally to preclude…an indirect challenge” to a removal order. Id.

Whether a suit against immigration authorities is a challenge to a removal order

will “turn on the substance of relief that a plaintiff is seeking.” Id. (holding, in

mandamus action to compel an adjudication on the merits of her I-212 application,

that the relief the petitioner sought was an indirect challenge to an order of

removal).

       Also relevant to this court’s habeas jurisdiction is 8 U.S.C. § 1252(g), which

provides that “[n]otwithstanding any other provision of law (statutory or

nonstatutory), including any ... habeas corpus provision…no court shall have

jurisdiction to hear any cause or claim by or on behalf of any alien arising from the




                                             4
         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 5 of 9




decision or action by the Attorney General to commence proceedings, adjudicate

cases, or execute removal orders against any alien.”

      This Court concludes, along with numerous courts in this circuit and others,

that the plain meaning of Section 1252 deprives federal district courts of

jurisdiction over requests to stay orders of removal. See Scott v. Napolitano, 618 F.

Supp. 2d 186, 191 (E.D.N.Y. 2009) (“[T]hese provisions of § 1252 operate to strip

district courts of jurisdiction to stay an order of removal, as well.”); Al-Garidi v.

Holder, No. 09-CV-6160L, 2009 1439216, at *1 (W.D.N.Y. May 15, 2009) (“This

Court and other district courts throughout the country have routinely held that

because district courts have no jurisdiction to review final orders of removal, they

have no jurisdiction to review requests for stays of removal.”) (collecting cases);

Ashqar v. Hott, No. 1:19-cv-716, 2019 WL 2712276, at *4 (E.D. Va. June 5, 2019)

(finding that § 1252(g) barred jurisdiction because petitioner’s TRO motion to stay

removal pending adjudication of his motion to reopen sought review of the execution

of a removal order). But see You, Xiu Qing v. Nielsen, 321 F. Supp. 3d 451, 458 n.5,

460 (S.D.N.Y. 2018) (granting petitioner a stay of removal and rejecting various

arguments that Section 1252 strips the court of jurisdiction in light of Jennings and

its rejection of “broad readings” of the statute’s jurisdiction-stripping provisions).

      Courts have reached this conclusion in cases addressing petitions in

circumstances almost identical to those of petitioner—requesting a stay of removal

pending the BIA’s decision on petitioner’s motion to reopen. See Barros Anguisaca

v. Decker, 393 F. Supp. 3d 344, 349-50 (S.D.N.Y. 2019) (where the district court’s



                                            5
         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 6 of 9




stay would effectively compel adjudication of petitioner’s motion to reopen, 8 U.S.C.

§ 1252 deprived the court of jurisdiction to adjudicate petitioner’s petition request

for a stay of removal); Vidhja v. Whitaker, No. 19 Civ. 613 (PGG), 2019 WL

1090369, at *3 (S.D.N.Y. Mar. 6, 2019) (pursuant to Section 1252(a)(5), the court

lacked jurisdiction to grant petitioner a stay of removal pending resolution of his

motion to reopen). If resolved in Ahmed’s favor, the motion to reopen would result

in the vacatur of his underlying order of removal. See Andoh v. Barr, 19 Civ. 8016

(PAE), 2019 WL 4511623, at *4 (S.D.N.Y. Sept. 18, 2019) (“As in Delgado, the

underlying action through whose completion petitioner seeks a stay of removal

challenges the underlying order of removal.”) Thus, Ahmed’s request for a stay of

the removal order is an indirect challenge to his removal order, and Section 1252

strips the court of jurisdiction to hear the motion. Id.


II.   Suspension Clause

      The conclusion that Section 1252 strips federal courts of jurisdiction does not

end the analysis. Ahmed asserts an additional, constitutional claim: specifically, if

8 U.S.C. § 1252(g) is interpreted to remove jurisdiction over this type of habeas

petition, then the statute results in an unconstitutional suspension of the writ of

habeas corpus. Dkt. 1, at 7 ¶ 28. The Government maintains that the Suspension

Clause is not implicated where a petitioner seeks injunctive relief and,

alternatively, even if the Suspension Clause applies, Ahmed has adequate and

effective substitute procedures to habeas relief. Dkt. 10, at 7.




                                           6
         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 7 of 9




      The Suspension Clause provides that “[t]he Privilege of the Writ of Habeas

Corpus shall not be suspended, unless in cases of rebellion or invasion the public

safety may require it.” U.S. Const. art. I, § 9, cl. 2. However, Ahmed’s case does not

implicate the Suspension Clause. Like the petitioner in Ashqar, Ahmed is not

seeking habeas relief under § 2241: he seeks only a stay of the removal order while

he seeks relief in proceedings before the BIA. 2019 WL 2712276, at *5. Thus, the

Suspension Clause is not implicated where a petitioner like Ahmed is not seeking

release from custody, but rather seeks only to prevent his removal from the United

States. Id.

      Furthermore, even if the Suspension Clause is implicated, adequate

substitutes for habeas corpus relief exist. Ahmed does not dispute that there are

alternative avenues for the relief he seeks—Ahmed admits that he could get a stay

of removal from the BIA and that, theoretically, he would be able to litigate his

motion to reopen before the BIA even after his removal to Pakistan. Dkt. 1, at 7-8

¶¶ 30-31. However, Ahmed maintains that these options do not constitute

“adequate substitute procedures” for habeas corpus without a stay pendente lite.

Dkt. 1, at 7-8 ¶¶ 28-31.

      This Court disagrees. Ahmed has moved to reopen his removal proceedings

and requested a stay of removal with the BIA. If the BIA denies this motion,

Ahmed may challenge the BIA’s decision in the Second Circuit. While this Court is

aware there is a risk of Ahmed’s removal pending exhaustion of administrative

processes before the BIA, this possibility does not violate the Constitution’s



                                           7
         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 8 of 9




Suspension Clause. See Barros Anguisaca, 393 F. Supp. 3d at 351; see also Ashqar,

2019 WL 2712276, at *5 (citing the petitioner’s ability to pursue an appeal of the

immigration court’s denial of his motion to reopen from abroad to conclude the

substitute remedies Congress provides do not violate the Suspension Clause)

(collecting cases). But see Diaz-Amezcua v. Barr, 402 F. Supp. 3d 963, 966-68 (W.D.

Wash. 2019) (concluding that the plain meaning of 8 U.S.C. § 1252 deprives the

court of jurisdiction to stay the petitioner’s removal pending resolution of his motion

to open, but that the court had jurisdiction in this case because Section 1252(g) as

applied to this petitioner violated the Suspension Clause).

       To the extent Ahmed’s claims challenge his order of removal, he may pursue

relief in the Second Circuit. And if Ahmed seeks to challenge his detention on

constitutional grounds, he can file a habeas petition doing so. But in the instant

case, this Court, pursuant to Section 1252, lacks jurisdiction to grant Ahmed a stay

of removal in this context.




                                          8
         Case 1:20-cv-00395-JLS Document 13 Filed 05/12/20 Page 9 of 9




                                  CONCLUSION

      For the reasons stated above, the Court dismisses this action for lack of

jurisdiction and directs the Clerk of Court to close this case. The TRO motion is

dismissed as moot.



SO ORDERED.

Dated:       May 12, 2020
             Buffalo, New York


                                           s/ John L. Sinatra, Jr.
                                          JOHN L. SINATRA, JR.
                                          UNITED STATES DISTRICT JUDGE




                                          9
